Exhibit 10.1

 

[g256981kki001.gif]THIRD AMENDMENT TO FORBEARANCE AGREEMENT

 

This AMENDMENT NO. 3 TO FORBEARANCE AGREEMENT dated as of January 4, 2016
(this “Amendment”), is entered into by and among each lender under the Credit
Agreements executing a counterpart hereof (the “Subject Lenders”), JPMorgan
Chase Bank, N.A. as an Agent under the Dex East Credit Agreement, the Dex West
Credit Agreement and the SuperMedia Credit Agreement and Deutsche Bank Trust
Company Americas, as an Agent under the RHDI Credit Agreement, each in its
capacity as an Agent, and Dex Media, Inc., Dex Media East, Inc., Dex Media
Holdings, Inc., Dex Media Service LLC, Dex Media West, Inc., Dex One
Digital, Inc., Dex One Service, Inc., R.H. Donnelley Inc., R.H. Donnelley
APIL, Inc., R.H. Donnelley Corporation, SuperMedia Inc., SuperMedia LLC, and
SuperMedia Sales Inc. (collectively, the “Company” and each a “Company Party”). 
The Subject Lenders, the Agents, and the Company, are hereinafter referred to
collectively as the “Parties.”  Unless otherwise defined herein, all defined
terms used in this Amendment shall have the meanings ascribed to such terms in
the Forbearance Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Company has entered into the Forbearance Agreement, dated as of
October 30, 2015, with the other Parties, as amended by that First Amendment to
Forbearance Agreement dated as of November 23, 2015 and that Second Amendment to
Forbearance Agreement dated as of December 14, 2015 (as amended, supplemented or
otherwise modified and in effect from time to time, the “Forbearance
Agreement”);

 

WHEREAS, Section 1(a) of the Forbearance Agreement defines the Forbearance
Termination Date as the earlier of (i) 11:59 p.m. (New York time) on January 4,
2016 and (ii) the occurrence of a Termination Event;

 

WHEREAS, the Forbearance Agreement shall automatically terminate on and after
the Forbearance Termination Date, as set forth in Section 2(b) of the
Forbearance Agreement; and

 

WHEREAS, the Subject Lenders (which as of the date hereof collectively hold more
than 50% of the aggregate outstanding principal amount of Loans under each of
the Dex East Credit Agreement, the Dex West Credit Agreement, the RDHI Credit
Agreement, and the SuperMedia Credit Agreement) and the other Parties desire to
enter into this Amendment to extend the termination date set forth in
Section 1(a) of the Forbearance Agreement upon the terms and conditions set
forth herein.

 

NOW THEREFORE, in consideration of the premises and mutual agreements contained
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Amendment.  The Parties hereto agree
that the Forbearance Agreement is hereby amended effective as of the Effective
Date (as defined below) as follows:

 

(a)                                 The definition of “Forbearance Termination
Date” in Section 1(a) of the Forbearance Agreement is hereby deleted and
replaced in its entirety with the following:

 

--------------------------------------------------------------------------------


 

“Forbearance Termination Date” means the earlier of (i) the occurrence of a
Termination Event and (ii) the Expiration Time.

 

(b)                                 A new definition of “Expiration Time” is
added to section 1(a) of the Forbearance Agreement as follows:

 

“Expiration Time” means 11:59 p.m. (New York time) on January 18, 2016;
provided, however, that if Sufficient Lenders have not provided a written notice
of termination to the Company and the Agents on or prior to January 18, 2016,
the Expiration Time shall be automatically extended until 11:59 p.m. (New York
time) on the earliest date of termination that is specified in a written notice
delivered by Sufficient Lenders to the Company and the Agents, which specified
date must be at least five (5) business days after the date such notice is
delivered to the Company and the Agents.

 

(c)                                  A new definition of “Sufficient Lenders” is
added to section 1(a) of the Forbearance Agreement as follows:

 

“Sufficient Lenders” means one or more Subject Lenders that, if no longer
“Subject Lenders” under, and parties to, the Forbearance Agreement,  would
result in the remaining Subject Lenders party to the Forbearance Agreement
ceasing to constitute Required Lenders under each of the Credit Agreements.

 

2.                                      Conditions to Effectiveness.  This
Amendment shall become effective and be deemed effective as of the date (the
date of such effectiveness being referred to as the “Effective Date”) upon the
satisfaction (or waiver by each of the Agents and the Subject Lenders
constituting Required Lenders under each of the Credit Agreements) of the
following conditions:

 

(a)                                 Counterparts.  Receipt by the Agents of
counterparts of this Amendment executed by each Company Party and the Subject
Lenders constituting the Required Lenders under and as defined in each of the
Credit Agreements as of the date hereof.

 

(b)                                 No Default.  No Default or Event of Default
(each as defined under each of the Credit Agreements) other than the Specified
Events of Defaults shall have occurred and be continuing.

 

(c)                                  No Termination Event.  No Termination Event
shall have occurred and be continuing.

 

(d)                                 Representations and Warranties.  As of the
Effective Date, the representations and warranties contained in this Amendment,
the Credit Agreements and in each other Loan Document (other than with respect
to the Specified Events of Default) shall be true and correct in all material
respects (or in any respect to the extent such representation or warranty is
qualified by materiality) on and as of the Effective Date as if made on and as
of the Effective Date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (or in any
respect to the extent such representation or warranty is qualified by
materiality) on and as of such earlier date.

 

2

--------------------------------------------------------------------------------


 

3.                                      Representations and Warranties. To
induce the Agents and the Subject Lenders to enter into this Amendment, each
Company Party hereby represents and warrants as of the date hereof:

 

(a)                                 Duly Organized.  Each Company Party is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, and has all requisite power and authority to
execute, deliver, and perform this Amendment.

 

(b)                                 Authority.  The execution, delivery, and
performance by each Company Party of this Amendment (i) have been duly
authorized by all necessary corporate or limited liability company and, if
required, stockholder or member action on the part of such Company Party,
(ii) does not and will not violate any applicable law or regulation applicable
to such Company Party or the charter, limited liability company agreement,
by-laws or other organizational documents of such Company Party or any order of
any Governmental Authority, (iii) does not require any consent or approval of,
registration or filing with (other than any disclosure filing), or any other
action by, any Governmental Authority, except as have been made or obtained or
made and are in full force.

 

(c)                                  Binding Obligation.  This Amendment
constitutes the legal, valid, and binding obligation of each Company Party,
enforceable against such Company Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

4.                                      Payment Blockage.  Each Company Party
hereby acknowledges that on November 4, 2015, the Agents delivered a Blockage
Notice (as defined in the Indenture) to the indenture trustee to the holders of
the Subordinated Notes thereby commencing a Payment Blockage Period (as defined
in the Indenture), which Payment Blockage Period remains in full force and
effect.

 

5.                                      Miscellaneous.  Except as expressly set
forth herein, the Forbearance Agreement is and shall remain unchanged and in
full force and effect, and nothing contained in this Amendment shall, by
implication or otherwise, limit, impair, constitute a waiver of, or otherwise
affect the rights of the Agents or the Subject Lenders, or shall alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Forbearance Agreement.

 

6.                                      Survival.  This Amendment shall be
binding upon and inure to the benefit of and be enforceable by the successors
and permitted assigns of the parties hereto.

 

7.                                      Governing Law.  This Amendment shall be
governed by and construed in accordance with the law of the State of New York.

 

8.                                      Counterparts.  This Amendment may be
executed by one or more of the parties on any number of separate counterparts
(including by electronic transmission of signature pages hereto), and all of
such counterparts taken together shall be deemed an original and to constitute
one and the same instrument.

 

[Signature Pages Follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first written above.

 

 

 

COMPANY:

 

 

 

 

 

DEX MEDIA, INC.

 

 

DEX ONE DIGITAL, INC.

 

 

DEX MEDIA EAST, INC.

 

 

DEX MEDIA HOLDINGS, INC.

 

 

DEX MEDIA SERVICE LLC

 

 

DEX MEDIA WEST, INC.

 

 

DEX ONE SERVICE, INC.

 

 

R.H. DONNELLEY INC.

 

 

R.H. DONNELLEY APIL, INC.

 

 

R.H. DONNELLEY CORPORATION

 

 

SUPERMEDIA INC.

 

 

SUPERMEDIA LLC

 

 

SUPERMEDIA SALES INC.

 

 

 

 

 

 

 

By:

/s/ Andrew Hede

 

Name: Andrew Hede

 

Title: Authorized Signatory

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO FORBEARANCE AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

AGENTS:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

In its capacities as Agent under the SuperMedia Credit Agreement, the Dex East
Credit Agreement and the Dex West Credit Agreement and as a Lender

 

 

 

By:

/s/ Neil R. Boylan

 

Name: Neil R. Boylan

 

Title: Managing Director

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

By:

/s/ Benjamin Souh

 

Name: Benjamin Souh

 

Title: Vice President

 

 

 

By:

/s/ Michael Shannon

 

Name: Michael Shannon

 

Title: Vice President

 

 

 

SUBJECT LENDERS

 

[SIGNATURE PAGE TO THIRD AMENDMENT TO FORBEARANCE AGREEMENT]

 

--------------------------------------------------------------------------------